95 N.Y.2d 942 (2000)
745 N.E.2d 383
722 N.Y.S.2d 464
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
PAUL D. BROWN, Appellant.
Court of Appeals of the State of New York.
Decided December 14, 2000.
*943 Edward J. Nowak, Public Defender of Monroe County, Rochester (Drew R. DuBrin of counsel), for appellant.
Howard R. Relin, District Attorney of Monroe County, Rochester (Stephen K. Lindley of counsel), for respondent.
*944 Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
A determination whether exigent circumstances existed to justify the warrantless entry into defendant's home involves a mixed question of law and fact. Where, as here, there exists record support for the Appellate Division's resolution of this question, the issue is beyond this Court's further review (see, People v Hallman, 92 NY2d 840; People v Cloud, 79 NY2d 786; People v Burr, 70 NY2d 354).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.